UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-5024


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JEREMY ALEXANDER DOE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-cr-00072-BO-1)


Submitted:    April 20, 2009                  Decided:   May 11, 2009


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Mark Herring, WHITE & ALLEN, P.A., Kinston, North Carolina,
for Appellant.   George E. B. Holding, United States Attorney,
Robert J. Higdon, Jr., Yvonne V. Watford-McKinney, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeremy Alexander Doe pled guilty to armed bank robbery

(Count 1) and use and carry of a firearm during a crime of

violence      (Count    2).      He     was    sentenced     to    180      months    of

imprisonment for Count 1 and a consecutive term of 84 months for

Count   2.      On     appeal,   Doe    only    contests     the    extent     of    the

district court’s upward departure for his sentence on Count 1.

For the reasons that follow, we affirm.

              Doe’s     advisory       Sentencing      Guidelines        range,       as

calculated in his presentence report, was 57 to 71 months.                           At

sentencing,      the     district      court    imposed    an      upward     variance

sentence of 180 months, based on its perception of the violence

inherent in Doe’s instant bank robbery (where he held a pistol

to a bank employee’s head), the two bank robberies with which he

was charged in Connecticut (where he also held a gun to an

employee’s head in one instance), and his involvement in the

violent assault and branding of a fellow inmate while awaiting

his   sentencing.         According      to    information      discussed      at    the

sentencing hearing, Doe beat the victim in the face while two

other inmates restrained him, acted as a lookout while the other

inmates used a heated toothpaste cap to brand circles into the

victim’s forehead, and then spread baby powder to hide the smell

of    the    burning    flesh.        Because    the   branding       alerts     other



                                          2
“Bloods” gang members to attack or even kill the victim, the

branding targets the victim for further violence.

            Under these circumstances, we do not find that the

district court’s sentence was unreasonable.              See Gall v. United

States, 128 S. Ct. 586, 597 (2007) (stating standard); United

States     v.   Evans,    526   F.3d   155,    161   (4th     Cir.)   (applying

reasonableness     standard     in   upward   variance   sentencing),     cert.

denied, 129 S. Ct. 476 (2008).                Accordingly, we affirm.        We

dispense    with   oral   argument     as   the   arguments    are    adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                        3